DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on August 15, 2022 has been received. Claims 1, 3-5, 7-9, and 21-26 are currently pending.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 8, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Olivares Velasco (US Patent No. 8,613,114).
Regarding claim 1, Olivares Velasco discloses a cooling assembly (1000, see Fig. 38 and note below) comprising: 
one or more panels affixed together to form a superior portion of the cooling assembly (see Fig. 38 and column 16, lines 28-61), wherein at least a portion of the one or more panels is constructed of a first material, the first material comprising an exterior material layer (1010), an interior material layer (1008), and an absorbent material layer (padding layer 1002, which is at least impact-absorbent; note that Olivares Velasco also teaches a variety of possible padding materials, including cotton, which is liquid-absorbent; see column 8, line 37-column 9, line 30) maintained between the exterior material layer and the interior material layer, wherein the superior portion of the cooling assembly is configured to at least partially cover a head area of a user when the cooling assembly is worn (see Fig. 38 and column 16, lines 28-61); 
a left ear panel (see annotated Fig. 38) comprising a plurality of left ear openings (1012, see Fig. 38 and column 16, lines 28-61); and 
a right ear panel (see annotated Fig. 38) comprising a plurality of right ear openings (1012), wherein the plurality of left ear openings extends through the left ear panel, and wherein the plurality of right ear openings extends through the right ear panel (see Fig. 38 and column 16, lines 28-61, Olivares Velasco discloses wherein ports 1012 are formed through each ear panel to allow sound to travel through head guard 1000).

    PNG
    media_image1.png
    667
    488
    media_image1.png
    Greyscale

Olivares Velasco fails to explicitly disclose in the present embodiment wherein the interior material layer is formed of a moisture wicking material.
However, Olivares Velasco further teaches another embodiment (see Figs. 17A-17C) having an interior layer (360), a middle padding layer (340), and an exterior layer (320; see Figs. 17A-17C and column 7, line 41 – column 10, line 6), wherein at least one of the layers may comprise a moisture wicking material (see column 9, line 52 – column 10, line 6), so as to allow perspiration to be removed by the skin, to cool the wearer (see column 9, line 52 – column 10, line 6). It is further noted that one of ordinary skill in the art would recognize that it would be most advantageous/logical to provide the interior layer as the moisture wicking material, since the interior layer is the layer closest to the wearer’s skin and perspiration. 
Therefore, based on Olivares Velasco’s own teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Olivares Velasco’s interior material layer to be a moisture wicking material, as doing so would allow perspiration to be removed by the skin, to cool the wearer.
As modified, Olivares Velasco’s head guard assembly would form a cooling assembly, at least due to the cooling properties of the moisture wicking material (see column 9, line 52 – column 10, line 6).

Regarding claim 3, Olivares Velasco discloses the limitations of claim 1, as discussed above, but fails to further disclose wherein the present embodiment includes a vent panel extending along a longitudinal mid-line of the cooling assembly, from an anterior portion of the cooling assembly to a posterior portion of the cooling assembly, wherein the vent panel comprises a plurality of apertures.
However, Olivares Velasco further teaches an alternate embodiment (see Fig. 15) wherein the head guard assembly (233) includes a vent panel (239) extending along a longitudinal mid-line of the cooling assembly, from an anterior portion of the cooling assembly to a posterior portion of the cooling assembly (see Fig. 15), wherein the vent panel comprises a plurality of apertures (mesh apertures, see Fig. 15 and column 6, line 65 – column 7, line 7), so as to provide airflow and ventilation to the wearer’s head (see column 6, line 65 – column 7, line 7).
Therefore, based on Olivares Velasco’s own teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Olivares Velasco’s head guard assembly to include a vent panel extending along a longitudinal mid-line of the cooling assembly, from an anterior portion of the cooling assembly to a posterior portion of the cooling assembly, wherein the vent panel comprises a plurality of apertures; as doing so would provide airflow and ventilation to the wearer’s head.

Regarding claim 4, Olivares Velasco further discloses a neck panel extending from a posterior portion of the cooling assembly (see annotated Fig. 38).

    PNG
    media_image2.png
    667
    554
    media_image2.png
    Greyscale

	Regarding claim 8, Olivares Velasco further discloses wherein the exterior material layer (1010) and the interior material layer (1008) are bonded together at one or more locations on the cooling assembly (see column 17, lines 42-57; Olivares Velasco discloses wherein the exterior and interior material layers may be stitched, welded, or adhered together).

Regarding claim 23, Olivares Velasco further discloses wherein the left ear panel and the right ear panel (see annotated Fig. 38) comprise the first material (see Fig. 38 and column 16, lines 28-61).


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Olivares Velasco, as applied to claim 1 above, in view of Technical Absorbents (previously cited and attached in the prior Office Action).
Regarding claims 5 and 7, Olivares Velasco discloses the limitations of claim 1, as discussed above, but fails to teach wherein the absorbent material is a cross-linked terpolymer, wherein the cross-linked terpolymer is produced by polymerizing acrylic acid, methyl acrylate, and sodium hydroxide in water. Instead, Olivares Velasco teaches a variety of padding materials, including absorbent materials like cotton (see column 8, lines 37-62). 
	However, Technical Absorbents teaches a superabsorbent fiber material for forming absorbent fabrics (see “SAF” section of “SAF” page, attached), wherein the superabsorbent fibers are comprised of a cross-linked terpolymer, and wherein the cross-linked terpolymer is produced by polymerizing acrylic acid, methyl acrylate, and sodium hydroxide in water (see “Manufacturing” and “Chemistry” pages, attached; see also paragraph 0036 of the instant specification, which lists “Super Absorbent Fibre (SAF®) produced by Technical Absorbents Limited” as an example of the claimed material), as such a material provides extremely high rates of saline and water uptake, can be provided in a wide range of highly absorbent grades, and has excellent retention, low shedding, and high resistance to melting (see “SAF” and “Useful Facts” sections of “SAF” page, attached).
	Therefore, based on Technical Absorbents’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Olivares Velasco’s absorbent material layer to comprise a cross-linked terpolymer produced by polymerizing acrylic acid, methyl acrylate, and sodium hydroxide in water; as such a material provides extremely high rates of saline and water uptake, can be provided in a wide range of highly absorbent grades, and has excellent retention, low shedding, and high resistance to melting.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Olivares Velasco, as applied to claim 8 above, in view of Aerts (US PG Pub 2002/0151239).
Regarding claim 9, Olivares Velasco discloses the limitations of claim 8, as discussed above, and further discloses wherein the exterior and interior layers (1010, 1008) may be bonded together via welding, stitching, or adhesives (see column 17, lines 42-57), but fails to specify wherein the exterior material layer is bonded to the interior material layer using an ester polyurethane adhesive film.
However, Aerts teaches a seamless garment having interfacing surfaces joined by an adhesive layer made from an ester polyurethane adhesive film, as such a material provides elastomeric and thermoplastic properties, as well as high resistance to moisture and perspiration; and providing the adhesive in the form of a film also allows for enhanced consistency and resistance to delamination and fraying (see paragraphs 0001, 0030-0034, 0039, 0064). Furthermore, providing a seamless construction as opposed to a traditional stitched construction would enhance wearer comfort and reduce bulk and expense (see paragraphs 0063-0065).
Therefore, based on Aerts’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Olivares Velasco’s exterior and interior layers to be bonded together using an ester polyurethane adhesive film; as providing a seamless construction would enhance wearer comfort and reduce bulk and expense; an ester polyurethane adhesive material would provide elastomeric and thermoplastic properties, as well as high resistance to moisture and perspiration; and providing the adhesive in the form of a film would allow for enhanced consistency and resistance to delamination and fraying.

Claims 21, 22, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Olivares Velasco in view of Davidson (US Patent No. 4,091,469).
Regarding claim 21, Olivares Velasco discloses a cooling assembly (1000, see Fig. 38; note that Olivares Velasco teaches wherein headgear assembly 1000 may comprise cooling features such as vent panels and wicking materials to enhance wearer cooling, and therefore functions as a cooling assembly inasmuch as claimed; see at least column 6, line 65 – column 7, line 7 and column 9, line 52 – column 10, line 6) comprising: 
one or more panels affixed together to form a superior portion of the cooling assembly (see Fig. 38 and column 16, lines 28-61), wherein at least a portion of the one or more panels is constructed of a first material, the first material comprising an exterior material layer (1010), an interior material layer (1008), and an absorbent material layer (padding layer 1002, which is at least impact-absorbent; note that Olivares Velasco also teaches a variety of possible padding materials, including cotton, which is liquid-absorbent; see column 8, line 37-column 9, line 30) maintained between the exterior material layer and the interior material layer, wherein the superior portion of the cooling assembly is configured to at least partially cover a head area of a user when the cooling assembly is worn (see Fig. 38 and column 16, lines 28-61); 
a left ear panel (see annotated Fig. 38) comprising a plurality of left ear openings (1012) that extend through the left ear panel (see Fig. 38 and column 16, lines 28-61); and 
a right ear panel (see annotated Fig. 38) comprising a plurality of right ear openings (1012) that extend through the right ear panel (see Fig. 38 and column 16, lines 28-61, Olivares Velasco discloses wherein ports 1012 are formed through each ear panel to allow sound to travel through head guard 1000).

    PNG
    media_image1.png
    667
    488
    media_image1.png
    Greyscale

Olivares Velasco substantially discloses the invention as claimed above but fails to further disclose an eye opening structure having a superior portion coupled to the superior portion of the cooling assembly, the eye opening structure comprising a rigid member that defines a superior boundary of an eye opening; wherein an inferior portion of the eye opening structure extends down from the superior portion of the eye opening structure and couples to one or more of the left ear panel and the right ear panel.
However, Davidson teaches a headgear assembly (20) for a wearer’s head (see Fig. 1) comprising a superior portion (38), opposing left and right ear panels (56, 58), and an eye opening structure (perimeter portion of 20 adjacent piped edge 48) having a superior portion (top portion configured to extend above the wearer’s eyes, see Fig. 1) coupled to the superior portion of the headgear assembly (see Figs. 1-2 and 5), the eye opening structure comprising a rigid member (piping) that defines a superior boundary of an eye opening (see Figs. 1-2 and 5 and column 3, lines 18-67; rigid member 48 defines a face opening that includes an eye opening); wherein an inferior portion of the eye opening structure extends down from the superior portion of the eye opening structure and couples to one or more of the left ear panel and the right ear panel (see Figs. 1-2 and 5 and column 3, lines 18-67), so as to reinforce and seal the face opening of the headgear assembly (see column 3, lines 18-68).
Therefore, based on Davidson’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Olivares Velasco’s cooling assembly to further include an eye opening structure having a superior portion coupled to the superior portion of the cooling assembly, the eye opening structure comprising a rigid member that defines a superior boundary of an eye opening; wherein an inferior portion of the eye opening structure extends down from the superior portion of the eye opening structure and couples to one or more of the left ear panel and the right ear panel; as doing so would reinforce and seal the face opening of the cooling assembly.

Regarding claim 22, Olivares Velasco discloses a cooling assembly (1000, see Fig. 38; note that Olivares Velasco teaches wherein headgear assembly 1000 may comprise cooling features such as vent panels and wicking materials to enhance wearer cooling, and therefore functions as a cooling assembly inasmuch as claimed; see at least column 6, line 65 – column 7, line 7 and column 9, line 52 – column 10, line 6) comprising: 
one or more panels affixed together to form a superior portion of the cooling assembly (see Fig. 38 and column 16, lines 28-61), wherein at least a portion of the one or more panels is constructed of a first material, the first material comprising an exterior material layer (1010), an interior material layer (1008), and an absorbent material layer (padding layer 1002, which is at least impact-absorbent; note that Olivares Velasco also teaches a variety of possible padding materials, including cotton, which is liquid-absorbent; see column 8, line 37-column 9, line 30) maintained between the exterior material layer and the interior material layer, wherein the superior portion of the cooling assembly is configured to at least partially cover a head area of a user when the cooling assembly is worn (see Fig. 38 and column 16, lines 28-61); 
a left ear panel (see annotated Fig. 38) comprising a plurality of left ear openings (1012) that extend through the left ear panel (see Fig. 38 and column 16, lines 28-61); and 
a right ear panel (see annotated Fig. 38) comprising a plurality of right ear openings (1012) that extend through the right ear panel (see Fig. 38 and column 16, lines 28-61, Olivares Velasco discloses wherein ports 1012 are formed through each ear panel to allow sound to travel through head guard 1000).

    PNG
    media_image1.png
    667
    488
    media_image1.png
    Greyscale

Olivares Velasco substantially discloses the invention as claimed above but fails to further disclose an eye opening structure having a superior portion coupled to the superior portion of the cooling assembly and extending down around an eye area of the user when the cooling assembly is worn, the eye opening structure comprising a rigid member that defines a superior boundary of an eye opening.
However, Davidson teaches a headgear assembly (20) for a wearer’s head (see Fig. 1) comprising a superior portion (38), opposing left and right ear panels (56, 58), and an eye opening structure (perimeter portion of 20 adjacent piped edge 48) having a superior portion (top portion configured to extend above the wearer’s eyes, see Fig. 1) coupled to the superior portion of the headgear assembly (see Figs. 1-2 and 5), and extending down around an eye area of the user when the cooling assembly is worn (see Figs. 1-2 and 5), the eye opening structure comprising a rigid member that defines a superior boundary of an eye opening (see Figs. 1-2 and 5 and column 3, lines 18-67; rigid member 48 defines a face opening that includes an eye opening), so as to reinforce and seal the face opening of the headgear assembly (see column 3, lines 18-68).
Therefore, based on Davidson’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Olivares Velasco’s cooling assembly to further include an eye opening structure having a superior portion coupled to the superior portion of the cooling assembly and extending down around an eye area of the user when the cooling assembly is worn, the eye opening structure comprising a rigid member that defines a superior boundary of an eye opening; as doing so would reinforce and seal the face opening of the cooling assembly.

Regarding claim 25, the modified assembly of Olivares Velasco (i.e., Olivares Velasco in view of Davidson) is further disclosed wherein the eye opening structure (perimeter portion of 20 of Davidson adjacent piped edge 48) comprises two separate elements (at least a nylon element of covering 20, and a piping element 48, which would be considered to be two separate, distinct elements; see definitions 3a-3b of adjective “separate” via Merriam-Webster: “existing by itself; autonomous”; and “dissimilar in nature or identity”; the Examiner notes that claim 25 does not require the two elements to be spaced apart, etc.; see Figs. 1-3 and 5 and column 3, lines 18-68 of Davidson).

Regarding claim 26, the modified assembly of Olivares Velasco (i.e., Olivares Velasco in view of Davidson) is further disclosed wherein a superior terminal end of each of the two separate elements of the eye opening structure are positioned adjacent each other (see Figs. 1-3 and 5 of Davidson; a superior terminal end of the perimeter fabric portion of 20, and a superior terminal end of piping 64, are positioned adjacent, i.e., near, each other inasmuch as claimed). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Olivares Velasco and Davidson, as applied to claim 22 above, in view of Chinquee (US PG Pub 2015/0245675).
Regarding claim 24, Olivares Velasco and Davidson together teach the limitations of claim 22, as discussed above, but fail to further teach wherein one or more magnets are disposed within the eye opening structure.
However, Chinquee teaches a headgear assembly (see Figs. 6-9) including a face opening structure (frame 22) and one or more magnets (26) disposed within the face opening structure (see paragraphs 0026-0030), so as to allow a face-protecting structure to be detachably connected to the headgear assembly (see paragraphs 0026-0030), to protect the wearer from harsh weather conditions or debris while also enabling easy and quick release of the face protection for purposes including oral communication (see paragraphs 0002 and 0006-0008).
Therefore, based on Chinquee’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the face/eye opening structure together taught by Olivares Velasco and Davidson, to further include one or more magnets are disposed within the eye opening structure; as doing so would allow a face-protecting structure to be detachably connected to the headgear assembly, to protect the wearer from harsh weather conditions or debris while also enabling easy and quick release of the face protection for purposes including oral communication.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732